DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 09/07/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument regarding the 35 U.S.C. 112(b) rejection of claim 19, applicant has not remedied the previous issue as identified in the previous Office Action dated 06/10/2021. Therefore, the 35 U.S.C. 112(b) rejection of claim 19 is maintained.
In response to applicant’s argument regarding the 35 U.S.C. 112(b) rejection of claims 20-21, applicant has not corrected the outstanding lack of antecedent basis issues as identified in the previous Office Action dated 06/10/2021. Therefore, the 35 U.S.C. 112(b) rejection of claims 20-21 is maintained.
In response to applicant’s argument regarding the 35 U.S.C. 112(b) rejection of claim 22, the examiner disagrees. The specification as filed does not describe how the term “essentially” should be interpreted as it relates to the instant invention. Therefore, the 35 U.S.C. 112(b) rejection of claim 22 is maintained.
In response to applicant’s argument (as best as can be understood) that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., modular side wall segments) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP 2145 (IV).
and/or exemplary reactor system 700.
Moreover, while applicant has provided an analysis of the two embodiments cited by the examiner, applicant does not address specific reasons why the examiners interpretation of the reference as it relates to the claim elements, as a whole is wrong and improper. Therefore, as defined in the statement for the rejections, the prior art of record, clearly teaches the claimed apparatus.
Regarding claim 16, applicant has provided a claim identifier of (Withdrawn-Original). However, it appears that applicant intended to cancel previously pending claim 16 in lieu of amending the claim to obviate the previous claim objection. For the purpose of examination, the examiner has interpreted claim 16 as being canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, claim 19 requires an internal cover. However, the interrelationship between the internal layer and the side wall is unclear. The interrelationship between the internal layer and the external layer is also unclear.
Claim 20 recites the limitation “said coupling members” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation “said cylindrical wall” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 is rendered indefinite because it is unclear as to what the term “essentially” refer.  The claim is unclear because it does not point out whether the side wall has a circular cross section or not.  In the interest of compact prosecution, Examiner is interpreting the claim to refer to the side wall having a circular cross section. See MPEP §2173.05(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, 17 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being (anticipated) by Damren et al. (hereinafter Damren) US 2013/0089925.
Regarding claim 15, Damren discloses side wall of a bioreactor or mixer support vessel, comprising a plurality of hollow profile wall segments (heat exchanger module 404/704 and body 406/706), each comprising a base profile with two parallel wide sides, two narrow sides as shown in Fig. 6B and at least one heat exchange channel (inlet 420 and outlet 418/718) extending in a 
Regarding claim 17, Damren discloses a cylindrical side wall (heat exchanger module 704 and body 706) as shown in Fig. 8 and discussed in paragraph 110.
Regarding claim 21, Damren discloses a plurality of hollow profile wall segments (heat exchanger module 704 and body 706)  each having a baffle (baffle structure 710) protruding from a wide side on an inside of said cylindrical wall as shown in Fig. 8 and a plurality of hollow profile wall segments without baffles as discussed in at least paragraphs 108-111.
Regarding claim 22, Damren discloses wherein the side wall (heat exchanger module 704 and body 706) has circular cross section as shown in Fig. 8 and discussed in at least paragraph 110.
Regarding claim 23, Damren discloses that the side wall has a polygonal cross section as shown in Figs. 4B and 6B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18, 20 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Damren US 2013/0089925.
Regarding claim 18, Damren discloses an external layer (jacket 1030) as discussed in at least paragraphs 115-116.
Regarding claim 20, Damren does not explicitly disclose wherein a plurality of internal seal strips covering said coupling members.
However, Damren does disclose coupling members (strapping 1032) as discussed in at least paragraph 115. Damren also discloses utilizing seals known in the art to seal the module 1002 in paragraph 116.
Therefore, absent unexpected results, it would have been obvious to one of ordinary skill in the art to modify Damren to include a plurality of internal seal strips covering said coupling members to further support the external cover (jacket 1030) in order maintain the desired temperature of the flexible bag disposed within the chamber to prevent or minimize heat loss within the biological sample.
claim 37, Damren discloses side wall of a bioreactor or mixer support vessel, comprising a plurality of hollow profile wall segments (heat exchanger module 404/704 and body 406/706), each comprising a base profile with two parallel wide sides, two narrow sides as shown in Fig. 6B and at least one heat exchange channel (inlet 420 and outlet 418/718) extending in a longitudinal direction of said base profile through an interior space in said base profile, joined side by side as shown in at least Figs. 4A, 4B and 6B and discussed in at least paragraphs 102-107. Damren also discloses coupling members (strapping 1032) as discussed in at least paragraph 115.
Damren does not explicitly disclose a plurality of hollow profile wall segments. However, absent unexpected results, it would have been obvious to one having ordinary skill in the art to a plurality of hollow profile wall segments, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP §2144.04 (VI-B).
Conclusion
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which 
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1796